By an opinion filed herein on June 7, 1934, the final decree of the Circuit Court was affirmed. Thereafter a petition for rehearing was allowed and a rehearing and reargument had before the Supreme Court en banc on October 10, 1934. The case is now before the Court for decision on rehearing.
Upon rehearing, the Supreme Court finds itself equally divided in opinion as to whether the decree of the Circuit Court should be affirmed or reversed. Mr. Chief Justice WHITFIELD, Mr. Justice TERRELL and Mr. Justice DAVIS are of the opinion that the judgment of affirmance of this court previously entered, should be adhered to on rehearing that the decree appealed from should accordingly stand affirmed as the judgment of this Court. The views of these justices are stated in the opinion of Mr. Justice DAVIS filed herewith. Mr. Presiding Justice ELLIS and Mr. Justice BUFORD in whose conclusion Mr. Justice BROWN concurs, are of the opinion that the previous judgment of affirmance by this court should not be adhered to but that the decree should be reversed for further proceedings to be had in accordance with the opinion prepared on rehearing by Mr. Justice ELLIS and filed herewith.
The Supreme Court being equally divided in its opinion as to the proper judgment to be rendered in this cause on rehearing, as appears by the opinions and expressions of view herewith filed, the decree of the Circuit Court will be affirmed on rehearing on the authority of the rule enunciated *Page 94 
in State, ex rel. Hampton, v. McClung, 47 Fla. 224, 37 Sou. Rep. 51 and cases following same.
Affirmed on rehearing by equally divided court.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.